Dosteh, C. J.
(concurring specially): I concur in the decision of this case, but I do not approve to the extent stated by Mr. Justice Johnston the doctrine that the state only can raise the question of the validity of corporate organization. If the objectionable portion of the opinion can be understood as applying to matters of mere regularity of corporate organization, it is, perhaps, not subject to criticism, but I fear that it may not be so understood. It seems to me to give countenance to the idea that questions as to the legal validity of corporate organization, and hence of corporate power, can only be raised by the state. I do not believe in that doctrine.